                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

STEVEN GORDON,                                     §
                                                   §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
GARTH PARKER, TORI SCOTT, CATHY                    §   CIVIL ACTION NO. 5:19-CV-00022-RWS
MCPEAK, JAMIE MARTIN,     TEXAS                    §
DEPARTMENT OF CRIMINAL JUSTICE,                    §
UNIVERSITY OF TEXAS MEDICAL                        §
BRANCH,                                            §
                                                   §
                Defendants.                        §

                                             ORDER
       The Plaintiff Steven Gordon, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights. This Court referred

the case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       Texas prison records indicate that Gordon passed away on December 17, 2019. Upon

learning of this, the Magistrate Judge issued a Report and Recommendation on February 11, 2020

recommending all pending motions in the case be denied subject to re-urging in the event a motion

for substitution is made pursuant to Federal Rule of Civil Procedure 25(a). Docket No. 47. No

objections to the report have been filed, nor has a motion for substitution been filed.

       The Court has reviewed the record in this cause and agrees with the Magistrate Judge’s

report. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,
     .


109 S. Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

         ORDERED that the Magistrate Judge’s report (Docket No. 47) is ADOPTED as the

opinion of this Court. It is further

         ORDERED that all pending motions (Docket Nos. 5, 6, 7, 11, 12, 25, 26, 31–37, 41, 45,

46) in this case are DENIED, subject to re-urging following a motion for substitution.

         SIGNED this 9th day of March, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
